Title: To George Washington from Major General Alexander McDougall, 10 December 1778
From: McDougall, Alexander
To: Washington, George


  
    Sir
    Peeks Kill [N.Y.] Decr 10th 1778.
  
  I had the Honor to address you yesterday Evening. Extreme bad weather prevents my setting out for West Point, as I intended. It has always been difficult to supply this Post in Winter, with Forage—Your Excellency will readily conceive, how much this must now be increas’d, by the long Continuance of the Army in it’s Vicinity. Upon full Enquiry into, and Report upon the expected Supplies of this Article, I am certain it will be with the greatest Difficulty, that necessary Teams to transport provision can be supported thro’ the Winter; altho the strictest œconomy should be observed—I have therefore parked all my Field Artillery at Fish Kill, and ordered the Horses appertaining to it, and the different Corps, to be sent at a Distance from the Post. At all Events, a Deposit of Forage must be made at West point, to expedite the compleating of the works—To enable me to do this, I submit it to your Excellency’s Consideration, whether all Stores coming  
    
    
    
    from the Eastward, should not be stopt east of Connecticut River till Grass; except such as are absolutely necessary? I take the Liberty to mention this matter early, in Order that it may have it’s Effect if it meets your Approbation. As the Commissary General will be at, or near Head-Quarters, may I ask the Favor to cause an Enquiry to be made of him, from whence the Troops at Danbury are expected to be supplied with Bread? For if it is to come from the Southward, a frugal Magazine must be made on the Route, in Time, within my Command. For Altho it is not my Duty, to provide that Article, it distresses me to have any Derangement in the Circle of my Department. An early improvement of Time, is the parent of Order and Success; without it none can expect either. The infinite Expence of our Land Carriage, will require the Mines of Peru and Mexico to support it, another Campaign—Reflecting on this Impediment to the public Service, I have determined to alter the Road from Kings Ferry to the Plains, and erect a Bridge over Croton, a mile above it’s Mouth; which will shorten the Distance eight Miles at least; some of the Inhabitants assert it will ten; and on a much better Road. But this will not be the only advantage attending the compleating this Route. Your Army can march in two Columns, one of which will be thro a disafected part of the Country; which has not suffered any of the Calamities of this cruel and unnatural war. And some of them, who live on the Margin of the River have afforded large Supplies to the Enemy. I have it also in Contemplation, whenever my Troops are compleatly covered, to secure two water Posts on the East Side, from Kings-Ferry to Tarry Town—Before I begin, I shall report the Plan, the mode and Means of the Execution, and their probable Security. In the Course of my Sea-Service, numerous are the Instances I have Seen of a single Cannon, on the Shore, saving many vessels pursued by an Enemy—I am so certain of the Expediency of this Scheme, that I will risque my Reputation on the Success of it, if my Orders are obeyed. And the Expence will be, but as the Dust in the Ballance, compared to the Utility, which will result from it, and the positive saving it will make to the Continent. But to effect this, and secure West Point, I shall want more heavy Cannon, I wish therefore to have your Excellency’s Order for those at Boston, which I am informed are subject to it. Cannot Some of the Somerset’s Cannon be procured for those important purposes? If either can be procured, no Time should be lost. It is for those Services I request Colonel Delaradiere or Lieut. Colonel Gouvion to be with me, to assist me in whatever I may be deficient in Science. The latter I would prefer, if he is equally qualifyed. However solicitous I am to carry those Ideas into Execution to promote the Service of my Country, it is in vain for me even to make the attempt, if I am removed  
    
    
    
    from hence, before the opening of the Campaign, as I was early last Spring; altho I was ordered here unsolicited. Beyond that Period, I desire not to remain. Your Excellency will do me the justice to acknowlege, I never sought a seperate Command. I never wished it. It was, and is my Choice, to be with the Grand Army, where there is a field for Speculation and Improvement. As an Evidence of this, you may recollect when I commanded as a Brigadier here, in 1776, I requested a Major General might be sent to the Post, in hopes that some Contingency, would bring about my removal unasked. In 1777, my Brigade crossed Hudson’s River thrice, before I was happy enough to be permitted to join the grand Army. I was hardly recovered from a Severe Illness, before I was honored with your Commands to take Charge of the High Lands. disagreeable as the Prospect of a Seperation from the Army was to me, I obeyed without a Murmur, notwithstanding then rode two miles on Horse-back, & after my Disorder had seized me. From the Time I have had the Honor of being under your Command, I asked not the Reason of, but wish’d to obey Orders—Capricious petulance or liberty Principles, should have no Operation on the mind of an Officer, while in the Army. The Condition of ours and the Country, forbad and Still for[b]ids the Influence of either, more than in any of the modern Armies. I drew my Sword to maintain my Principles; it was not my province to determine, where they could be best defended and secured. I came to these Posts, when every thing was Disorder & Confusion, they were however arranged; you are no Stranger to the Event. Congress without any Charge of Mal-Conduct, or Misfortune happening to the Post, from Motives of more than Athenian Caprice (for I know not by what Name to call it) superseded me in the Command—This I bore without a Complaint, as I did many other Instances of Indelicacy towards me—They have appointed six Gentlemen over my Head, since 1776. Some of whom were unknown in the Cause of this Country, even after the Sword was drawn; and what was known of them was their Passivity: Others of them without Detraction, atchieved nothing to entitle them to extraordinary Notice, nor are any of them an Hannibal or a Fabius, a Cæsar or a Pompey.
  I own my Command has always been equal to, if not superior to my Ability and Experience; but the quality of Persons & things is generally determined by Comparison. If I know the Blots in my own Character, Vanity is not among those which mark it—I will not however yield the Palm to any of those Gentlemen, or to any of the Honorable Body who exalted those above their Superior, at the Expence of others; for early, painful and expensive Exertions, in the Cause of America. And I should be disqualifyed for the Office, I now hold, were I insensible  
    
    
    
    of the Injustice done to me. I have not merited this Treatment of my Country. Whence it has arisen I am at a Loss to determine, unless it is, that I have not meanly cringed or wickedly caballed; or that having had a Halter about my Neck thirteen years for my Services to America, Congress conceive themselves at Liberty to treat me as they have done. But those are Artifices too wretched, to which I never have and trust never will submit—If the Honors of my Country are not to be purchased on virtuous Terms, those are too high for my Stock—I am once more honored with your Commands to take Charge of these Posts—It shall be my Study to discharge the Confidence you repose in me—But as I am amenable to my Superiors, and the Country for a faithful Discharge of it; she must furnish me with Power and the means of executing it. The works already began, and those which must be erected, considering the Positions assigned to the Troops and my quarters will render the ordinary Staff allowed me in the Field insufficient. Their Duty is greatly increased with mine—And the King of Prussia informs me Spies are the Eyes of the Army; I am furnish’d with no money to give them. Nor have I the most distant wish to be perplexed with it, but so far as it’s necessary to promote the Object of my Command—I am not informed whether these Posts are to be considered now as a seperate Department, or not. If they are, I wish to know it, that I may not be chargeable with Neglect in not corresponding with Congress—Otherwise it will be confined to the Commander in chief. There have been much Labor and Expence bestowed on the works at West Point—The public Expectations from them may be very great in Case of Misfortune or critical Inspection. It is a capricious, censorious and perilous Hour for General Officers. I am determined not to be made the Scape Goat of any Ignorant, wicked, or inattentive Servant of the Country, appointed by the Cabals or Intrigues of any Set of men—I have directed Lieutenant Colonel Gouvion the Engeneer, to repair to West Point with me to make an accurate Report of the present State of the works. Whether those are properly constructed or not? What other works are still necessary to be erected? The appropriation of the Materials whether proper or improper? What are still necessary to compleat? This done I shall report to Congress and your Excellency; and order the Engineer on the Ground to keep a Journal of my Orders directing the works, the Strength and Materials he shall have, and the Progress of the work from Day to Day; and if the supreme Council of the Country will not enable me to execute their Orders, they must take the Consequence with their Constituents—In Addition to the works you have directed me to erect at Kings Ferry, two small Bomb Batteries will be necessary, one on each Side. Shells are of all Instruments of Offence most dreaded by Ships—These will constantly secure the Ferry in all ordinary Cases.  
    
    
    
    The like means will effect it at Dobb’s, which will shorten our Land Carriage thirty miles—If the Enemy come out to sett down before either, in the Course of the Campaign, it’s what we should wish, and I trust be gainers by the Attempt. When I return from West Point and Fish Kill I shall report to you the State of every Department at these Posts which I fear all require inspection. I have the Honor to be Your Excellency’s most Obedient and most humble Servant.
